      Case 4:20-cv-00764-P Document 1 Filed 07/22/20                       Page 1 of 4 PageID 1




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

JENNIFER TAN,                                           §
                                                        §
        Plaintiff                                       §
                                                        §
v.                                                      §       CIVIL ACTION NO.______________
                                                        §
AMERICAN AIRLINES, INC.,                                §
                                                        §
        Defendant                                       §

                      PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

        TO THE HONORABLE UNITED STATES DISTRICT COURT:

                                                   I.         PARTIES

     1. Tan is a resident of Tarrant County, Texas.

     2. American Airlines, Inc., (“AA”) is an airline also located in Tarrant County, Texas.

                                      II.           SERVICE OF PROCESS

     3. AA may be served by delivering a copy hereof, together with summons to the registered

        agent of AA, CT Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201.

                                            III.            JURISDICTION

     4. (a)     Subject Matter

        Subject Matter jurisdiction in this case arises under 28 U.S.C. § 1331 (federal question

        because of the numerous violations of federal law by AA).

        (b)     In personum




                                                                                                  1
 Case 4:20-cv-00764-P Document 1 Filed 07/22/20                 Page 2 of 4 PageID 2



   In personum jurisdiction properly lies in the Fort Worth Division of the Northern District

   of Texas because AA does business there.

                                        IV.     VENUE

5. Venue is proper in the Fort Worth Division of the Northern District of Texas pursuant to

   28 U.S.C. § 1391 (b) (1) because AA resides in this district and division.

                                        V.      FACTS

6. Tan was a senior project manager for AA for many years and got good reviews for all of

   those years except one that she refused to sign because it was unwarranted.

7. Tan was wrongfully terminated from AA in early July. She received her “right to sue”

   letter on July 10, 2020. Thus, she has exhausted administrative remedies, and this suit is

   timely.

8. The reason for the termination was that Tan complained to the AA ethics hotline of two

   AA supervisors, Karen Churchill and Preston Peterson. The reasons for the complaints

   were legitimate; however, they were ignored by AA, and thus, Tan was the subject of

   retaliation.

9. Tan was well qualified for her job and has an Associate’s Degree from a community

   college.

                                 VI.     CAUSES OF ACTION

10. The conduct of AA constitutes (1) a violation of the Americans with Disabilities Act of

   1990, 42 U.S.C. § 12101; (2) it also constitutes a violation of the federal anti-retaliation

   statute, 42 U.S.C. 2000e – 3 (a); (3) the conduct of AA also constitutes national origin

   discriminations (Tan is Filipino) in violation of 42 U.S.C. § 2000e – 2; (4) sex



                                                                                             2
 Case 4:20-cv-00764-P Document 1 Filed 07/22/20                  Page 3 of 4 PageID 3



   discrimination (Tan is female) in violation of Title VII of the Civil Rights Act of 1964 42

   U.S.C. § 2000e, et. seq. Thus, Tan is a member of the following protected classes: (1)

   disabled; (2) subject of retaliation; (3) national origin; and (4) sex (female).

                             VII.       COMPENSATORY DAMAGES

11. Because her termination was recent, Tan’s back pay is fairly nominal as of now but will

   grow over the course of the litigation. She suffered extreme emotional distress, mental

   anguish, and reduced ability to enjoy life. These sorts of damages are inherently

   unliquidated and subject to the discretion of the jury but are expected to be more than

   $300,000. Tan requests judgment for same.

                                VIII.     EXEMPLARY DAMAGES

12. Tan restates the paragraph above. Because the conduct of AA was malicious and

   intentional, Tan will be entitled to an award of exemplary damages. Tan requests

   judgment for the maximum amount of exemplary damages allowed by Tex. Civ. Prac. &

   Rem Code § 41.008.

                                    IX.        ATTORNEYS’ FEES

13. Tan is entitled to an award of attorneys’ fees under the federal statutes cited above.

   These are estimated to be (1) $80,000 through the jury trial; (2) an additional $70,000 in

   the event of an appeal to the court of appeals; and (3) an additional $70,000 in the

   event any party seeks review in the Supreme Court of the United States. Tan requests

   judgment for same.

                                          X.       PRAYER




                                                                                            3
Case 4:20-cv-00764-P Document 1 Filed 07/22/20                Page 4 of 4 PageID 4



    WHEREFORE, Tan prays (1) that AA answer or otherwise suffer default; (2) that Tan

    be awarded the compensatory damages requested above; (3) that Tan be awarded

    the exemplary damages requested hereinabove in order to deter AA and other

    persons and entities of similar ilk from engaging in such outrageous conduct in the

    future; (4) that Tan recover attorneys’ fees requested above; (5) that Tan be

    awarded court costs and all pre-judgment and post-judgment interest allowable by

    law; and (6) that Tan be awarded all other damages, whether general or special, at

    law or in equity to which she may show herself to be justly entitled.



                                        Respectfully submitted,

                                        By/s/Dan S. Boyd
                                        Dan S. Boyd
                                        State Bar No. 02765500
                                        BOYD & STAPLETON
                                        P.O. Box 803596
                                        Dallas, Texas 75380
                                        dan@boydstap.com
                                        Tel.    (214)478-0152
                                        Fax: (214)481-1878
                                        Web www.boydstap.com

                                    JURY DEMAND

 Pursuant to Fed. R. Civ. P. 38, Tan demands a jury trial on all issues.




                                                                                     4
